In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00140-CR
______________________________


KENNETH RAY TITUS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 248th Judicial District Court
Harris County, Texas
Trial Court No. 999864


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            Kenneth Ray Titus appeals his conviction for possession of cocaine, in an amount greater
than four grams but less than 200 grams, with intent to deliver.  See Tex. Health & Safety Code
Ann. § 481.112(a), (d) (Vernon 2003).  Titus was also convicted of the same offense in a companion
case, which was tried together in the court below, appealed in conjunction with this case, and briefed 
with this case.  
            Titus' appellate counsel filed an Anders
 brief in both cases.  Counsel concluded that, after
a professional review and discussion of the record of the proceedings below, there were no arguable
grounds for the appeal.  As required by Anders, counsel also filed a motion to withdraw. 
            We have independently reviewed the record applicable in both cases.  For the reasons set
forth in our opinion in Titus v. State, cause number 06-05-00139-CR, we conclude there are no
meritorious points of error and affirm the trial court's judgment in this case.
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          December 27, 2005
Date Decided:             December 28, 2005

Do Not Publish